Citation Nr: 1721953	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  10-06 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased initial rating for fatty liver disability, rated as 10 percent disabling prior to May 12, 2011, and as 20 percent disabling from that date.


REPRESENTATION

Veteran represented by:	Robert Gillikin, Esq. 


WITNESS AT HEARING ON APPEAL

The Veteran; C.H., his spouse; and L.H., a registered nurse 


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which effectuated a September 2009 Board decision granting service connection for fatty infiltration of the liver.  The RO assigned an initial 10 percent schedular disability rating effective from November 2, 2006; the Veteran appealed the initial rating assigned to the Board.  

In July 2011 the Veteran, C. H. and L. H. testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 

In July 2014, the Board remanded the current issue for further evidentiary development.  The case is once again before the Board.

An August 2016 rating decision granted a 20 percent rating for the fatty liver disability effective from May 12, 2011.

The Board notes that additional evidence has been associated with the claims file following the most recent supplemental statement of the case (SSOC), and that the Veteran has not waived consideration of that evidence by the Agency of Original Jurisdiction (AOJ).  However, the Veteran's claim seeking an initial 20 percent rating prior to May 12, 2011 is being granted in full in this decision.  Therefore, remanding the claim to the AOJ is unnecessary, as there is no prejudice to the Veteran in proceeding with the granting of the full benefit sought on appeal.

Finally, the Board notes that in its prior remand decision it observed that the Veteran's prior representative asserted at the July 2011 Board hearing that the Veteran timely filed a notice of disagreement (NOD) with a February 2008 rating decision as to the issue of the initial rating assigned for posttraumatic stress disorder (PTSD).  The Board also pointed out that the Veteran's current representative requested that a new claim of entitlement to an increased rating be filed.  Although the AOJ addressed the new claim, it did not address the issue of whether the Veteran filed a timely NOD with the February 2008 rating decision granting an initial 10 percent rating for PTSD.  It is, again, referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1. Prior to May 12, 2011, the Veteran's fatty liver disability symptoms more nearly approximated daily fatigue, malaise, and anorexia requiring dietary restriction or continuous medication. 

2. The Veteran's receipt of a 20 percent rating throughout the appeal period, coupled with his indication that this rating would satisfy his appeal, represents a full grant of the benefit sought.  


CONCLUSIONS OF LAW

1. Prior to May 12, 2011, the criteria for a rating of 20 percent for fatty liver disability have been met.  38 U.S.C.S. § 1155 (LexisNexis 2017); 38 C.F.R.            § 4.114, Diagnostic Code 7345 (2016).

2. The Veteran's claim of entitlement to an initial rating in excess of 20 percent for fatty liver disability is dismissed due to the absence of a controversy at issue.  38 U.S.C.S. § 7105 (LexisNexis 2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities (Rating Schedule), which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.S. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for that disability, separate, or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran is seeking an initial 20 percent rating for his fatty liver disability since November 2, 2006, the date of his service-connection claim.  In his October 2009 NOD, the Veteran, through his prior representative, stated that he experiences daily fatigue and malaise and is on a restricted diet, and that a  
20 percent rating would be justified.  The August 2016 rating decision granted a 20 percent rating for the fatty liver disability effective from May 12, 2011 under 38 C.F.R. § 4.114, Diagnostic Code 7345.  Thus, the Veteran now seeks an initial 20 percent rating prior to May 12, 2011.  

Under Diagnostic Code 7345, chronic liver disease with daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period, is rated as 20 percent disabling.

After review of the record, the Board finds that the Veteran's symptoms more nearly approximated the criteria for the 20 percent rating prior to May 12, 2011.  It makes this finding given that the Veteran's October 2009 report of daily fatigue is supported by evidence of constant fatigue during private treatment at the C. O. E. M.  In March 2006, the Veteran was noted to "stay fatigued," and he reported in September 2006 that he was very fatigued.  In January 2007, one of his treating physicians at the C. O. E. M. averred that he had been treating the Veteran since 1991, and that he had overwhelming exhaustion during the course of his treatment.  In April 2008, fatigue and increased stress were noted, and the Veteran reported that he was overwhelmed.  

The Board acknowledges that the fatty liver disability was originally rated by analogy to cirrhosis of the liver under Diagnostic Code 7399-7312.  However, given that the evidence reflects daily fatigue but not cirrhosis of the liver, the Board finds that the Veteran's fatty liver symptoms more nearly approximated the criteria for a 20 percent rating under Diagnostic Code 7345 prior to May 12, 2011.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence). 

Therefore, the Board finds that an initial 20 percent rating for fatty liver disability is warranted prior to May 12, 2011 under Diagnostic Code 7345.  

Concerning an initial rating in excess of 20 percent, as previously noted, the Veteran, through his prior representative, stated that a 20 percent rating would be justified.  The Veteran's current representative subsequently submitted statements seeking to limit the issue on appeal to entitlement to an initial rating of 20 percent.  In January 2013, he asserted that the Veteran should receive a 20 percent rating rather than a 10 percent rating because he has daily fatigue, but that he does not have documented weight loss which is required to reach the 40 percent rating.  In December 2013, the representative again stated that the Veteran should receive a 20 percent rating but that he does not have documented weight loss required to reach the 40 percent rating.  In July 2014, he asserted that "the following should result: . . . [a] 20% rating for fatty liver disease per Diagnostic Code 7345 effective November 2, 2006."  The representative submitted similar statements in July 2015 and July 2016.

Given these statements, the Board finds that the Veteran has limited his claim to the issue of entitlement to a particular disability rating which is less than the maximum disability rating allowed by law.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  
As that the 20 percent rating expressly sought by the Veteran has now been 
granted for the entire period on appeal, there is no "controversy" or "issue" currently before the Board as the claim has been resolved in the Veteran's favor.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (a case or controversy must exist in order to obtain appellate review).  

The law provides that the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.S. § 7105(d)(5) (LexisNexis 2017).  As the Veteran has received a full grant of the benefit sought for his claim of entitlement to an increased initial rating for fatty liver disability, there remains no error of fact or law for the Board to address, and the appeal must be dismissed.


ORDER

Prior to May 12, 2011, a rating of 20 percent for fatty liver disability is granted, 
subject to the rules and regulations governing the payment of VA monetary benefits, effective November 2, 2006.  

The claim of entitlement to an initial rating in excess of 20 percent for fatty liver disability is dismissed.




____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


